 



Exhibit 10.3
TERMINATION OF INTERCREDITOR AGREEMENT
     THIS TERMINATION OF INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
August 23, 2006, is by and between WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL), an Illinois corporation, formerly known as Congress Financial
Corporation (Central), in its capacity as agent pursuant to the Working Capital
Loan and Security Agreement (as hereinafter defined) for the lenders who are
party from time to time thereto (in such capacity, together with its successors
and assigns in such capacity, “Working Capital Agent”) and SILVER POINT FINANCE,
LLC, a Delaware limited liability company, in its capacity as collateral agent
pursuant to the Term Loan Agreement (as hereinafter defined) for the lenders who
are party from time to time thereto (in such capacity, together with its
successors and assigns in such capacity, the “Term Loan Agent”).
WITNESSETH:
     WHEREAS, Working Capital Agent and Term Loan Agent have previously entered
into and executed the Intercreditor Agreement, dated as of October 20,2004 (as
the same now exists, the “Intercreditor Agreement”), as acknowledged by Omega
Wire, Inc. (successor by merger with Camden Wire Co., Inc., International Wire
Rome Operations, Inc. and OWI Corporation) (“Omega”), IWG Resources, LLC
(“Resources”), Wire Technologies, Inc. (“Wire Technologies”, and together with
IWG High Performance Conductors, Inc. (“High Performance”), Omega and Resources,
each individually a “Borrower” and collectively, “Borrowers”) and International
Wire Group, Inc. (“Parent”, and sometimes hereinafter referred to as
“Guarantor”);
     WHEREAS, Borrowers intend to repay the Term Loan Debt and terminate the
Term Loan Documents;
     WHEREAS, Working Capital Lenders and Working Capital Agent and Term Loan
Lenders and Term Loan Agent desire to terminate the Intercreditor Agreement;
     NOW THEREFORE, in consideration of the mutual benefits accruing to the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. All capitalized terms used herein which are not otherwise
defined herein shall have the meaning ascribed to such term as set forth in the
Intercreditor Agreement.
     2. Termination of Intercreditor Agreement. Effective as of the Payoff Date
(as defined in that certain payoff letter among Borrowers, Guarantors and Term
Loan Agent), Working Capital Lenders and Working Capital Agent and Term Loan
Lenders and Term Loan Agent hereby agree that the Intercreditor Agreement shall
be terminated and of no further force and effect.
     3. Governing Law. The validity, construction and effect of this Amendment
shall be governed by the laws of the State of New York, but excluding any
principles of conflicts of law or other rules of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
New York.
     4. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of this Amendment by telecopier or other method of
electronic transmission shall have the same force and effect as delivery of an
original executed counterpart of this Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Termination of
Intercreditor Agreement to be duly executed as of the day and year first above
written.

                  WORKING CAPITAL AGENT
 
                WACHOVIA CAPITAL FINANCE     CORPORATION (CENTRAL), successor by
    merger to Congress Financial Corporation (Central)
 
           
 
  By:   /s/ Barry Felker    
 
           
 
           
 
  Name:   Barry Felker    
 
           
 
           
 
  Title:   Associate    
 
           
 
           
 
                TERM LOAN AGENT
 
                SILVER POINT FINANCE, LLC
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Termination of
Intercreditor Agreement to be duly executed as of the day and year first above
written.

                  WORKING CAPITAL AGENT
 
                WACHOVIA CAPITAL FINANCE     CORPORATION (CENTRAL), successor by
    merger to Congress Financial Corporation (Central)
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           
 
                TERM LOAN AGENT
 
                SILVER POINT FINANCE, LLC
 
           
 
  By:   /s/ Chris MacDonald    
 
           
 
           
 
  Name:   Chris MacDonald    
 
           
 
           
 
  Title:   Authorized Signatory    
 
           

 